                     UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                           SAN FRANCISCO DIVISION
 In re:
 PG&E Corporation,                                            Case No. 19-30088 (DM)
 and Pacific Gas and Electric Company                         (Jointly Administered)

NOTICE OF PARTIAL TRANSFER OF CLAIM OTHER THAN FOR SECURITY PURSUANT TO FED. R. BANKR.
P. 3001(e)(2)

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.

 Name of Transferee:                                              Name and Address of Transferor:

 CCP Credit Acquisition Holdings, L.L.C.                          Seneca Insurance Company, Inc. and Seneca Specialty
 375 Park Ave, 11th floor                                         Insurance Company
 New York, NY 10152                                               160 Water Street, 16th Floor
 Attn: Closing Team                                               New York, NY 10038
 Tel: (212) 301-6510                                              Attn: Marc Wolin
 Email: closing@centerbridge.com                                  Tel: 212- 344-3000
 Name and address where transferee payments                       Email: mwolin@senecainsurance.com
 should be sent (if different than above):

 [Same as above]




Case: 19-30088           Doc# 1577         Filed: 04/22/19         Entered: 04/22/19 11:01:08                Page 1 of
                                                        3
I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.

By:__________________________________ Date:____________________________
Transferee/Transferee’s Agent
Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§152 & 35
71.

As set forth in the attached evidence of transfer of claim (Proof of Claim # 20*), Transferor has waived to the
fullest extent permitted by law any notice or right to receive notice of a hearing under Fed. R. Bankr. P. 3001(e).
*Claim Number 1529 on Prime Clerk website.
                                       DEADLINE TO OBJECT TO TRANSFER

The alleged Transferor of the claim is hereby notified that objections must be filed with the court within twenty-one
(21) days of the mailing of this notice. If no objection is timely received by the court, the transferee will be substituted
as the claimant without further order of the court.




Case: 19-30088           Doc# 1577          Filed: 04/22/19          Entered: 04/22/19 11:01:08                 Page 2 of
                                                         3
TO:               United States Bankruptcy Court
                  for the Northern District of California
                  (San Francisco Division)

AND TO:           PG&E Corporation and Pacific Gas and Electric Company (jointly administered) (“Debtor”)
                  Case No. 19-30088 (DJM)

Claim #: 20 (Claim #1529 on Prime Clerk website)

Seneca Insurance Company, Inc. and Seneca Specialty Insurance Company, its successors and assigns (“Seller”), for
good and valuable consideration the receipt and sufficiency of which is hereby acknowledged, does hereby
unconditionally and irrevocably sell, transfer and assign unto: CCP Credit Acquisition Holdings, L.L.C. its
successors and assigns ("Buyer"), eighty percent (80%) of its rights, title and interest in and to the claim of Seller,
including all rights: (a) of reclamation and all priority claims, and any cure payments made on account of Seller in the
bankruptcy case; (b) to any proof(s) of claim filed; (c) in and to any secured claim, collateral or any liens held by
Seller; (d) to vote on any question relating to the Claim in the bankruptcy case; and (e) to any amounts listed on the
Debtor’s schedules, in the principal amount of $9,368,500.00 (“Claim”) against the Debtor in the United States
Bankruptcy Court, or any other court with jurisdiction over the bankruptcy proceedings of the Debtor.

Seller hereby waives any objection to the transfer of the Claim to Buyer on the books and records of the Debtor and
the Bankruptcy Court, and hereby waives to the fullest extent permitted by law any notice or right to a hearing as may
be imposed by Rule 3001 of the Federal Rules of Bankruptcy Procedure, the Bankruptcy Code, applicable local
bankruptcy rules or applicable law. Seller acknowledges, understands and agrees, and hereby stipulates that an order
of the Bankruptcy Court may be entered without further notice to Seller transferring to Buyer the Claim and recognizing
Buyer as the sole owner and holder of the Claim.

Buyer does not assume and shall not be responsible for any obligations of liabilities of Seller related to or in connection
with the Claim or the Case. You are hereby directed to make all future payments and distributions free and clear of all
setoffs and deductions, and to give all notices and other communications, in respect of the Claim to Buyer.

IN WITNESS WHEREOF, the undersigned has duly executed this Evidence of Transfer of Claim by its duly authorized
representative as of March 21, 2019.


SENECA INSURANCE COMPANY, INC.                              CCP CREDIT ACQUISITION HOLDINGS, L.L.C.



By: _____________________________                           By: _________________________________
Name:                                                       Name:
Title:                                                      Title:



SENECA SPECIALITY INSURANCE COMPANY




By:_____________________________________
Name:
Title:




Case: 19-30088           Doc# 1577         Filed: 04/22/19           Entered: 04/22/19 11:01:08              Page 3 of
                                                        3
